DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Claims 8-11,14-15 are currently amended, claims 16-17 have been previously presented while claims 1-7, 12, and 13 have been previously withdrawn.
Claims 14-15 should be indicated as currently amended while claims 16-17 should be indicated as previously presented. Appropriate correction is required.
Claim Objections
Claims 14-15 are objected to because of the following informalities:  claims 14-15 on 11/04/2021 are different from the one submitted on 03/10/2022.  Either claims 14-15 of 03/10/2022 should be renumbered or labeled as (Currently Amended). Similarly claims 16-17 of 03/10/2022 should be renumbered and labeled as new or labeled as (Previously presented)
Appropriate correction is required.
Claims as presented on 11/04/2021
Claims as presented on 03/10/2022

    PNG
    media_image1.png
    460
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    719
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    484
    media_image4.png
    Greyscale



It is suggested to renumber canceled claims 14-17 and renumber them as (New) claims 18-21.
Claim 14 is objected as the underlined limitations of, “…wherein said step of securing said plurality of secured electrochemical cells is sufficient to create the primary load-bearing structure of said battery module…” lack antecedent basis as “a primary load-bearing structure has not been recited previously.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “…wherein said step of securing said plurality of secured electrochemical cells is sufficient to create the primary load-bearing structure of said battery 
The proper disposition of the claims should read as follows:
Claims 1-7 (withdrawn)
Claims 12-13 (withdrawn)
Claims 8-11,14-17 (canceled) 
(New)Claims 18-21 [Wingdings font/0xE0] replace old claims 8-11
(New) Claims 22-25 [Wingdings font/0xE0] replace old claims 14-17
Appropriate correction is required.
Claims 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicants are required to correct the claims numbering as set forth above as the RCEX is a continuation of an already elected by original presentation and in order to keep the same numbering, the subject matter cannot be changed from a structure/device claim to a method of making the same.
Allowable Subject Matter
Claims 8-11,14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and subjected to the correction as suggested above.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 21, 2022